TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00650-CR




James Douglas Webb, Jr., Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 56574, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant James Douglas Webb, Jr., pleaded guilty and judicially confessed to
aggravated robbery.  See Tex. Pen. Code Ann. § 29.03 (West 2003).  The district court adjudged him
guilty and imposed a ten-year prison term.
Appellant’s court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel’s brief and was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel’s brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel’s
motion to withdraw is granted.
The judgment of conviction is affirmed.
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Affirmed
Filed:   April 7, 2005
Do Not Publish